PRATT, J.
This is an appeal from an order changing the place of trial of an action from Orange to Ulster county. There is not such a preponderance of evidence in the affidavits that we are enabled to say there was such an abuse or misuse of discretion in the court below as to warrant us in reversing the order. The respondent claimed and seemed to have a larger number of witnesses whose convenience would be promoted by a change of venue, and we cannot say that he would not be entitled to produce them upon the trial, even if the appellant should stipulate to admit copies of the bank books. Considering all the facts and circumstances, we think the order should be affirmed, without costs.
DYKMAN, J., concurs.